Per Curiam:
Leonard Vega appeals, following a jury trial, his conviction for first-degree drug trafficking under § 195.222, for which he was sentenced as a prior offender to fourteen years' imprisonment. Vega raises one claim on appeal; he argues that the trial court erred in admitting evidence that he assaulted and threatened a witness in his case because, he claims, this evidence constituted improper propensity evidence and violated his right to be tried for only the crime charged. Finding no error, we affirm. Rule 30.25(b).